TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-12-00032-CR



                                      Jeffery Sharp, Appellant

                                                  v.

                                    The State of Texas, Appellee


     FROM THE DISTRICT COURT OF BURNET COUNTY, 33RD JUDICIAL DISTRICT
         NO. 38147, HONORABLE GUILFORD L. JONES III, JUDGE PRESIDING



                              MEMORANDUM OPINION

PER CURIAM

                  Appellant Jeffery Sharp filed his notice of appeal on January 17, 2012. Appellant

requested and received two extensions of time to file his brief, which was due August 15, 2012. This

Court notified appellant on September 10, 2012 that his brief was overdue. To date, appellant’s

brief has not been filed and appellant’s retained counsel, Scott Pawgan, did not respond to this

Court’s notice.

                  The appeal is abated. The trial court shall conduct a hearing to determine whether

appellant desires to prosecute this appeal, whether he is indigent, and whether his retained counsel

has abandoned this appeal. See Tex. R. App. P. 38.8(b)(2). The court shall make appropriate

findings and recommendations. See id. A record from this hearing, including copies of all findings

and orders and a transcription of the court reporter’s notes, shall be forwarded to the clerk of
this Court for filing as a supplemental record no later than November 19, 2012. See Tex. R. App.

P. 38.8(b)(3).




Before Chief Justice Jones, Justices Rose and Goodwin

Abated

Filed: October 24, 2012

Do Not Publish




                                               2